Title: To Thomas Jefferson from Edward Bancroft, 15 September 1785
From: Bancroft, Edward
To: Jefferson, Thomas



Dear Sir
London 15th. Septr. 1785.

The bearer Mr. Barbauld, is just setting out for Paris, with his Lady, whose distinguished reputation and beautiful Poetical Publications (whilst Miss Aikin) cannot have been unknown to you, and I beg Leave to recommend him to your acquaintance and Civilities, persuaded that his great merits and Litterary Talent cannot fail of rendering this Introduction acceptable to you.
   Mr. Barbauld will be so obliging as to deliver you a Packet which I have received from Mr. Adams, and I must beg leave to refer you to him for the little News here. Permit me to give you the trouble of making my best Compliments to Col. Humphreys and to assure you of the great Respect with which I have the honor to be Dear Sir Your most faithful & Devoted Humble Servant,

Edwd. Bancroft

